DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 6/10/2022 have been received and entered into the case. Claims 14 and 21 have been canceled, Claim 22 has been added. Claims 1-13, 15-20 and 22 are pending, Claims 1-13 and 17-20 have been withdrawn, and Claims 15-16 and 22 have been considered on the merits, insofar as they read on the elected species of improving a healthy gut microbiome. All arguments have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0196609 A9, 7/16/2015).
The instant claims recite a method of medical treatment comprising administering a composition comprising a therapeutic amount of digesting enzymes, including at least carbohydrases, soluble carbohydrate, peptides and amino acids, to a human in need of treatment, wherein the enzymes are derived from or are enzyme-rich extracts of malted barley (ERME).
Smith teaches effective treatment of irritable bowel syndrome (IBS) using a probiotic preparation (para 0029), comprising a composition of the probiotic preparation comprises soluble carbohydrates (para 0065), protein and peptide components (para 0068), amino acids (para 0069), and an extract of germinated barley (malted barley, para 0070, 0088), wherein in a typical malting process, germinating seeds produce a number of enzymes including α-amylases (at least carbohydrases) (para 0093). For treatment of human patients with IBS, the probiotic preparation has shown to be clinically effective (para 0065) and is typically administered orally (para 0082). Smith teaches treatment of IBS may include amelioration of one or more of stomach pain, stomach cramps, diarrhea, constipation and bloating (para 0079).

Response to Arguments
Applicant argues that the probiotic preparations described by Smith do not contain any active enzymes and thus are not ‘digesting’ enzymes.
These arguments are not found persuasive because rejected claims 15-16 do not require active enzymes. The instant specification does not define digesting enzymes as active enzymes. In addition, it is well-known in the art that amylases are digestive enzymes.

Conclusion
Claim 22 is free of prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651